Case: 13-10457      Document: 00512466346         Page: 1    Date Filed: 12/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 13-10457                         December 10, 2013
                                                                              Lyle W. Cayce
                                                                                   Clerk
TODD PARIS,

                                                 Plaintiff-Appellant

v.

DALLAS POLICE DEPARTMENT; OFFICER TONY JAY BUCHANAN, JR.,
Badge #9680; OFFICER SCOTT DANIEL DAYTON, Badge #9569,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:12-CV-296


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Todd Paris, Texas prisoner # 559445, moves to proceed in forma pauperis
(IFP) on appeal from the dismissal of his 42 U.S.C. § 1983 complaint. In that
complaint, Paris argued that the defendants violated his constitutional rights
by subjecting him to racial profiling, taking his property, submitting a false
police report, and treating him with excessive force in relation to an arrest that
was later used as grounds to revoke his parole. Paris is challenging the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10457        Document: 00512466346   Page: 2   Date Filed: 12/10/2013


                                   No. 13-10457

court’s certification, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of
Appellate Procedure 24(a), that any appeal would not be taken in good faith.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). The district court relied
on its reasons for dismissing Paris’s § 1983 complaint as grounds for its
certification decision.
      A movant seeking leave to proceed IFP on appeal must demonstrate that
he is a pauper and that his appeal is taken in good faith, i.e., that he will raise
a nonfrivolous issue on appeal. FED. R. APP. P. 24(a)(5); Carson v. Polley, 689
F.2d 562, 586 (5th Cir. 1982). Our inquiry into whether an appeal is taken in
good faith “is limited to whether the appeal involves ‘legal points arguable on
their merits (and therefore not frivolous).’” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (citation omitted).
      Paris incorrectly asserts that the good faith requirement of § 1915(a)(3)
does not apply to prisoners. See Baugh, 117 F.3d at 200. He also asserts that
the district court erred in dismissing, as barred under Heck v. Humphrey, 512
U.S. 477, 486-87 (1994), his individual capacity claims against Officers
Buchanan and Dayton for filing a false report and using excessive force during
his arrest. However, Paris’s unsupported assertion that Heck does not bar his
claims is insufficient to demonstrate error in the district court’s decision. Paris
has not identified any errors in the district court’s grounds for dismissing his
remaining claims. Accordingly, he has abandoned any challenges he might
have raised regarding those decisions.       See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993).
      As Paris has not demonstrated that he will raise a nonfrivolous issue on
appeal, his motion to proceed IFP on appeal is DENIED.             See § 1915(a);
Howard, 707 F.2d at 220. Because the appeal is frivolous, it is DISMISSED.



                                         2
    Case: 13-10457    Document: 00512466346     Page: 3   Date Filed: 12/10/2013


                                 No. 13-10457

See Baugh, 117 F.3d at 202 & n.24; 5th Cir. R. 42.2. This dismissal counts as
a strike under § 1915(g). See § 1915(g); Adepegba v. Hammons, 103 F.3d 383,
387-88 (5th Cir. 1996). Paris is WARNED that if he accumulates three strikes
under § 1915(g), he will not be able to proceed IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                       3